Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: "A federal question was presented and necessarily passed upon by this court, viz: it was held that the provisions of Executive order No. 8389, as amended, and the rules and regulations issued pursuant thereto did not prevent the accrual or creation of the claim sued upon or render *Page 791 
such claim void, but merely prevented the payment of the claim until an appropriate federal license is obtained, and that the documents in evidence do not constitute such a license."